Mr. H. Edward Skinner, Attorney at Law Repeal of Used Vehicle Taxes Committee c/o H. Edward Skinner  Associates, P.A. 611 Court Street, Suite 7 Conway, Arkansas 72032
Dear Mr. Skinner:
This is in response to your request, pursuant to A.C.A. § 7-9-107 (Repl. 1993), for certification of a popular name and ballot title for a proposed constitutional amendment. This office received your original submission on February 26, 1998. On March 3, 1998, after a discussion with my staff about potentially confusing wording in the text of your proposed amendment, we received a revised draft of your petition.
You have now submitted the following popular name and ballot title for certification:
                             (Popular Name)           THE REPEAL OF STATE, COUNTY, AND CITY SALES OR USE            AND EXCISE TAXES ON USED MOTOR VEHICLES AMENDMENT                             (Ballot Title)  AN AMENDMENT TO THE ARKANSAS CONSTITUTION TO REPEAL AND REMOVE THE ARKANSAS GROSS RECEIPTS TAX OR THE ARKANSAS COMPENSATING USE TAX AND ALL EXCISE TAXES CURRENTLY BEING LEVIED OR IMPOSED BY THE STATE OF ARKANSAS, AND ALL SALES OR USE AND EXCISE TAXES CURRENTLY BEING LEVIED OR IMPOSED BY ANY COUNTY, CITY, TOWN OR OTHER POLITICAL SUBDIVISION WITHIN THE STATE OF ARKANSAS ON THE SALE, RESALE, TRANSFER OF TITLE OR POSSESSION, OR USE OF ANY USED MOTOR VEHICLE WITHIN THE STATE OF ARKANSAS; DEFINING THE TERM `USED MOTOR VEHICLE'; DECLARING THE PROVISIONS TO BE SEVERABLE; REPEALING ALL PROVISIONS OF THE ARKANSAS CONSTITUTION AND LAWS IN CONFLICT WITH THE AMENDMENT; AND PROVIDING THAT THE AMENDMENT SHALL BECOME EFFECTIVE ON JANUARY 1, 1999.
The Attorney General is required, pursuant to Section 7-9-107, to approve and certify the popular name and ballot title of all proposed initiative and referendum acts or amendments before the petitions are circulated for signature. The law provides that the Attorney General may substitute and certify a more suitable and correct popular name and ballot title, or if the proposed popular name and ballot title are sufficiently misleading, the entire petition may be rejected.
Section 7-9-107 neither requires nor authorizes this office to make legal determinations concerning the merits of the act or amendment or likelihood that it will accomplish its stated objective. Consequently, this review has been limited to determining whether the proposed popular name and ballot title accurately and impartially summarize the provisions of your proposed amendment.
The purpose of my review and certification is to insure that the popular name and ballot title honestly, intelligently, and fairly set forth the purpose of the proposed amendment. See Arkansas Women's Political Caucusv. Riviere, 282 Ark. 463, 466, 677 S.W.2d 846 (1984). The popular name is primarily a useful legislative device. Pafford v. Hall, 217 Ark. 734,233 S.W.2d 72 (1950). It need not contain detailed information or include exceptions which might be required of a ballot title, but it must not be misleading or give partisan coloring to the merit of the proposal. Chaneyv. Bryant, 259 Ark. 294, 532 S.W.2d 741 (1976); Moore v. Hall,229 Ark. 411, 316 S.W.2d 207 (1958). The popular name is to be considered together with the ballot title in determining its sufficiency. Id.
A ballot title must include an impartial summary of the proposed amendment which will give the voter a fair understanding of the issues presented. Hoban v. Hall, 229 Ark. 416, 417, 316 S.W.2d 185 (1958); Beckerv. Riviere, 270 Ark. 219, 223, 226, 604 S.W.2d 555 (1980). According to the court, if information omitted from the ballot title is an "essential fact which would give the voter serious ground for reflection, it must be disclosed." Bailey v. McCuen, 318 Ark. 277, 285, 884 S.W.2d 938 (1994),citing Finn v. McCuen, 303 Ark. 418, 798 S.W.2d 34 (1990), Gaines v.McCuen, 296 Ark. 513, 758 S.W.2d 403 (1988), Hoban v. Hall, supra, andWalton v. McDonald, 192 Ark. 1155, 97 S.W.2d 81 (1936). It has been stated that the ballot title must be: 1) intelligible, 2) honest, and 3) impartial. Becker v. McCuen, 303 Ark. 482, 798 S.W.2d 71 (1990), citingLeigh v. Hall, 232 Ark. 558, 339 S.W.2d 104 (1960).
Applying the above precepts, your proposed popular name is hereby approved as submitted. It is my conclusion, however, that a more suitable, complete, and correct ballot title should be substituted for the one proposed. The following is hereby certified in order to insure that, when construed together, the popular name and ballot title accurately set forth the purpose of the proposed amendment:
                             (Popular Name)            THE REPEAL OF STATE, COUNTY AND CITY SALES OR USE            AND EXCISE TAXES ON USED MOTOR VEHICLES AMENDMENT                             (Ballot Title)  AN AMENDMENT TO THE ARKANSAS CONSTITUTION TO REPEAL AND REMOVE THE ARKANSAS GROSS RECEIPTS TAX OR THE ARKANSAS COMPENSATING USE TAX AND ALL EXCISE TAXES CURRENTLY BEING LEVIED OR IMPOSED BY THE STATE OF ARKANSAS, AND ALL SALES OR USE AND EXCISE TAXES CURRENTLY BEING LEVIED OR IMPOSED BY ANY COUNTY, CITY, TOWN OR OTHER POLITICAL SUBDIVISION WITHIN THE STATE OF ARKANSAS ON THE SALE, RESALE, TRANSFER OF TITLE OR POSSESSION, OR USE OF ANY USED MOTOR VEHICLE WITHIN THE STATE OF ARKANSAS; DEFINING THE TERM `USED MOTOR VEHICLE' TO MEAN ANY AUTOMOBILE, TRUCK, TRAILER, SEMI-TRAILER, MOTORCYCLE, MOTOR SCOOTER AND ALL TERRAIN VEHICLE UPON WHICH EITHER THE ARKANSAS GROSS RECEIPTS TAX OR THE ARKANSAS COMPENSATING USE TAX AND THE EXCISE TAXES CURRENTLY BEING LEVIED OR IMPOSED BY THE STATE OF ARKANSAS UPON THE SALE, TRANSFER OF TITLE OR POSSESSION, OR USE OF SUCH MOTOR VEHICLE HAVE ONCE BEEN PAID TO THE STATE OF ARKANSAS; DECLARING THE PROVISIONS TO BE SEVERABLE; REPEALING ALL PROVISIONS OF THE ARKANSAS CONSTITUTION AND LAWS IN CONFLICT WITH THE AMENDMENT; AND PROVIDING THAT THE AMENDMENT SHALL BECOME EFFECTIVE ON JANUARY 1, 1999.
Pursuant to A.C.A. § 7-9-108, instructions to canvassers and signers are enclosed herewith.
Sincerely,
WINSTON BRYANT Attorney General
WB/cyh